DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 31, 2021 has been entered.
The amendment of claims 1, 3-4, and 6-8 and cancellation of claim 2 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102(a)(1), and 102(a)(2) rejections have been withdrawn. The claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) issues and incorporated allowable subject matter with the independent claims.
The prior art of record teaches that it was known at the time the application was filed to implement localization and/or mapping by receiving sensor measurements, using an alignment algorithm to generate a cost map and convergence map, and obtaining the feature from the cost/convergence map to optimize the localization and/or mapping.
However, the prior art, alone or in combination, does not appear to teach or suggest determining how many minima are present in the cost map or the convergence map and whether a sensed feature represented in the cost map or the convergence map is a repeating or non-repeating feature within the environment and based on the results, providing the feature to optimize the localization and/or mapping.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667